      Case 1:16-cr-00273-DLC Document 485 Filed 12/07/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                 -v-                  :                 16cr273 (DLC)
                                      :
 EFRAIN SANCHEZ,                      :                     ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     Efrain Sanchez has moved for compassionate release from

prison.   That motion is denied.

     On March 29, 2017, Sanchez pleaded guilty to the lesser

included offense of conspiring to distribute and possess with

the intent to distribute 28 grams and more of crack cocaine, in

violation of Title 21, United States Code, Sections 846 and

841(b)(1)(B).   On July 7, Sanchez was sentenced to a below-

guidelines sentence of 86 months’ imprisonment.         He is serving

that sentence at Federal Correctional Institution Schuylkill

(“FCI Schuylkill”).    He is twenty-seven years old and the Bureau

of Prisons (“BOP”) projects that he will be released on October

31, 2021. 1




1 Sanchez’s term of imprisonment may be reduced by one year if he
successfully completes the Residential Drug Abuse Program in
which he is now participating. His participation is scheduled
to end in May 2021. Therefore, he may be released from prison
before October 2021.
       Case 1:16-cr-00273-DLC Document 485 Filed 12/07/20 Page 2 of 5



      On June 18, 2020, Sanchez made a request of his warden for

compassionate release.     The warden denied his request on July

14.   October 8, Sanchez, proceeding pro se, moved this Court for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). 2

The Government opposed Sanchez’s motion on November 13.           On

November 20, C.J.A. counsel who had previously represented

Sanchez filed a reply in further support of Sanchez’s petition.

      The Government does not dispute that Sanchez has exhausted

his administrative remedies.       Once a petitioner fulfills the

statutory exhaustion requirement, a court may reduce the

petitioner’s sentence, if after consideration of the factors set

forth in 18 U.S.C. § 3553(a), it finds that “extraordinary and

compelling reasons” warrant such a reduction.          18 U.S.C. §

3582(c)(1)(A)(i).     As the Court of Appeals for the Second

Circuit has explained, in the wake of the First Step Act of

2018, Pub. L. 115-391, 132 Stat. 5194, district courts are

tasked with “independently . . . determin[ing] what reasons, for

purposes of compassionate release, are extraordinary and

compelling.”    United States v. Brooker, 976 F.3d 228, 234 (2d

Cir. 2020) (citation omitted).




2 The October 8 petition was received and docketed by this
Chambers on October 16.

                                     2
         Case 1:16-cr-00273-DLC Document 485 Filed 12/07/20 Page 3 of 5



     Sanchez has not demonstrated that extraordinary and

compelling circumstances exist or that the § 3553(a) factors

warrant early release.       Sanchez’s petition is based principally

on his history of asthma.        Although Sanchez has suffered from

asthma for nearly his entire life, this condition appears to be

appropriately managed at his institution.           While he has been

prescribed an Albuterol inhaler, he does not indicate that he

requires it daily, nor does he present other symptoms of severe

asthma.     Aside from his controlled asthma, Sanchez’s sentencing

transcript suggests that he may have had a lung removed when he

was a child. 3     Nothing in Sanchez’s petition or his medical

records suggests that this condition has impaired his ability to

lead a physically active life or significantly affects him

today.     As of the date of this Order, FCI Schuylkill has

reported that one inmate and two staff members have recently

tested positive for COVID-19.         It has reported a total of six

other infections since the beginning of the pandemic.             See U.S.

Bureau of Prisons, Covid-19: Coronavirus (last visited December

7, 2020), https://www.bop.gov/coronavirus/.

     Even if Sanchez had demonstrated extraordinary and

compelling circumstances, the § 3553(a) factors weigh against


3 Sanchez did not cite this condition as a basis for release in
his petition. The Government, however, addressed this condition
in its response and Sanchez’s reply also raised this ground.

                                       3
         Case 1:16-cr-00273-DLC Document 485 Filed 12/07/20 Page 4 of 5



release.     As noted at the July 7 sentencing, Sanchez has a

lengthy criminal history.        Prior to this conviction, Sanchez had

five arrests for similar conduct.          These repeated arrests and

prior incarceration did not deter Sanchez from again violating

the law.     In light of that history, Sanchez’s conviction called

for a significant prison sentence, and Sanchez’s guidelines

range was 97 to 121 months’ imprisonment.           Nevertheless, Sanchez

was given a below-guidelines sentence of 86 months.             As the

Government points out, Sanchez has compiled a record of

disciplinary infractions while serving that sentence.             In short,

Sanchez has not shown that the § 3553(a) factors call for a

further reduction of sentence.         Accordingly, it is hereby

     ORDERED that the October 8 petition for compassionate

release pursuant to § 3582(c)(1)(A) is denied.

     SO ORDERED:

Dated:       New York, New York
             December 7, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge




                                       4
      Case 1:16-cr-00273-DLC Document 485 Filed 12/07/20 Page 5 of 5



Copy mailed to:
EFRAIN SANCHEZ (77393-054)
FCI SCHUYLKILL
FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 759
MINERSVILLE, PA 17954




                                    5
